[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
As more fully set forth in the court's decision of even date herewith in Frank Frumento v. Planning and Zoning Commission ofthe Town of North Branford, CV95-0369204 the present case concerns the granting of a variance for a farm on less than 217,800 square feet which at the time of the granting of the variance was the minimal required acreage for farming in the Town of North Branford. Subsequently the zoning regulations have been amended so that the required acreage for such a farm is 160,000 square feet. The farm which is the subject of the variance has more than 160,000 square feet. The court by decision this day has sustained the change in regulations.
At the time of the argument in the variance case the parties agreed that if the change in regulations were sustained, the appeal from the granting of the variance would become moot. Accordingly, the court finds this case to be moot and the appeal CT Page 11414 from the Zoning Board of Appeals is dismissed.
Kevin E. Booth, Judge